     Case 3:18-cr-00169-M Document 25 Filed 10/09/18            Page 1 of 5 PageID 75


                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

UNITED STATES OF AMERICA

v.                                                     NO. 3:18-CR-169-M

RICKY DALE SORRELLS

                     GOVERNMENT’S UNOPPOSED
            MOTION FOR INTERLOCUTORY SALE OF PROPERTY

       The United States of America, through its counsel, moves pursuant to Rule

32.2(b)(7) of the Federal Rules of Criminal Procedure for an order authorizing the

immediate interlocutory sale of certain property subject to forfeiture in this criminal case,

and in support states:

                           I.     FACTUAL BACKGROUND

A.     The government provided notice that it would seek to forfeit a 2014 Maserati
       GHI, VIN #ZAN57RTA0E1112238 from the defendant for conviction for
       conspiracy to commit honest services wire fraud.

       On April 2, 2018, in an information, defendant Ricky Dale Sorrells was charged

with engaging in a conspiracy to commit honest services wire fraud, in violation of 18

U.S.C. § 1349. See Information (Dkt. 1.) The information included a forfeiture notice

that notified Sorrells that, upon conviction for the conspiracy, the government would seek

to forfeit, among other property, the 2014 Maserati. (See id. at 8-9.)




Government’s Unopposed Motion for Interlocutory Sale of Property – Page 1
     Case 3:18-cr-00169-M Document 25 Filed 10/09/18            Page 2 of 5 PageID 76


B.     Sorrells plead guilty to the conspiracy to commit honest services wire fraud
       count and agreed to the forfeiture.

       Sorrells executed a factual resume on April 2, 2018, which contains a factual basis

for his guilty plea to the conspiracy count. See generally Sorrells Factual Resume (Dkt.

5.) In his plea agreement, Sorrels agreed to the forfeiture of 20014 Maserati. See

Sorrells Plea Agreement (Dkt. 3 at 4.)

                         II.   ARGUMENT AND AUTHORITIES

A.     Legal standard for interlocutory sales of property.

       Federal Rule of Criminal Procedure 32.2(b)(7) provides that “[a]t any time before

entry of a final forfeiture order, the court, in accordance with Supplemental Rule G(7) of

the Federal Rules of Civil Procedure, may order the interlocutory sale of property alleged

to be forfeitable.” Fed. R. Crim. P. 32.2(b)(7). Supplemental Rule G(7)(b) provides that

a court may order the interlocutory sale of all or part of the property subject to a pending

asset forfeiture action if certain conditions are met. Fed. R. Civ. P. Supp. R. G(7)(b).

Among other things, the sale may be ordered if the property is perishable or at risk of

deterioration; the expense of keeping the property is excessive or is disproportionate to its

fair market value; or the court “finds other good cause.” Id. Rule G(7)(i)(D). The sale

must be made by a United States agency that has authority to sell the property, by the

agency’s contractor, or by any person that the court designates. Id. Rule G(7)(b)(ii). If

the sale is uncontested, the parties may agree to the procedures and conditions of the sale.

Id. Rule G(7)(b)(iii).




Government’s Unopposed Motion for Interlocutory Sale of Property – Page 2
     Case 3:18-cr-00169-M Document 25 Filed 10/09/18             Page 3 of 5 PageID 77


       When the sale is made, the sale proceeds will be considered a “substitute res”

subject to forfeiture in place of the property that was sold. The proceeds must be held in

an interest-bearing account maintained by the United States pending the conclusion of the

forfeiture action. Id. Rule G(7)(b)(iv). If, at the conclusion of the trial, the court orders

the forfeiture of the sale proceeds, the property will be disposed of as provided by law.

Id. Rule G(7)(c).

B.     Immediate interlocutory sale of the 2014 Maserati is appropriate because it
       will likely lose value if it is not sold before the conclusion of this case.

       Several of the statutory factors that militate in favor of an interlocutory sale are

present here. In this case, the government is in possession of the vehicle for which it must

pay recurring maintenance and storage expenses. To date, these items have accumulated

$2,090.22 in expenses since the defendant surrendered them to USMS in August 2017,

with sentencing not to occur before February 2019. If this vehicle is not sold before the

defendant is sentenced, the additional fees incurred would reduce the amount available to

the government (and the victim of the crime) or the defendant at the conclusion of this

case. Accordingly, it would be in the interests of justice for the court to order the

immediate interlocutory sale of the subject property to preserve the available net equity in

the vehicle for the mutual benefit of the parties.




Government’s Unopposed Motion for Interlocutory Sale of Property – Page 3
    Case 3:18-cr-00169-M Document 25 Filed 10/09/18             Page 4 of 5 PageID 78


                              III.   RELIEF REQUESTED

       WHEREFORE, the United States moves the court to enter an order granting its

motion for an interlocutory sale pursuant to Federal Rule of Criminal Procedure

32.2(b)(7).


                                           Respectfully submitted,

                                           ERIN NEALY COX
                                           UNITED STATES ATTORNEY

                                           /s/ Dimitri N. Rocha
                                           DIMITRI N. ROCHA
                                           Assistant United States Attorney
                                           Florida Bar No. 693332
                                           1100 Commerce Street, Third Floor
                                           Dallas, Texas 75242-1699
                                           Telephone: 214-659-8650
                                           Facsimile: 214-659-8808
                                           Email: dimitri.rocha@usdoj.gov




                          CERTIFICATE OF CONFERENCE
        I certify that counsel for the defendant, Cynthia Barbare, and her client has agreed
to the interlocutory sale of the above-listed property.


                                           /s/ Dimitri N. Rocha
                                           DIMITRI N. ROCHA
                                           Assistant United States Attorney




Government’s Unopposed Motion for Interlocutory Sale of Property – Page 4
    Case 3:18-cr-00169-M Document 25 Filed 10/09/18             Page 5 of 5 PageID 79




                             CERTIFICATE OF SERVICE

        I certify that on October 9, 2018, I electronically filed this document with the
Clerk for the United States District Court, Northern District of Texas, using the electronic
case filing (“ECF”) system. The ECF system will send a “Notice of Electronic Filing” to
all parties/counsel for record who have consented in writing to accept the Notice as
service of this document by electronic means.


                                           /s/ Dimitri N. Rocha
                                           DIMITRI N. ROCHA
                                           Assistant United States Attorney




Government’s Unopposed Motion for Interlocutory Sale of Property – Page 5
